Order entered February 8, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01290-CV

                  IN THE INTEREST OF: J.C.T AND L.D.T, CHILDREN

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-82-17818

                                            ORDER
       We GRANT appellant’s February 4, 2013 motion for an extension of time to file a brief.

Appellant shall file her brief on or before March 6, 2013.


                                                      /s/    CAROLYN WRIGHT
                                                             CHIEF JUSTICE